DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the specifications and drawings are recognized and approved.
The amendments to the claims successfully overcome all objections and 112 rejections.
Regarding the applicants arguments regarding claims 1-5 and 7, the applicants arguments that Gopalakrishnan teaches the first step 502 that directly determines whether there is an arrhythmia and does not refer to the physiological parameters in the following steps does not teach the present invention wherein the processing unit to analyze the physiological parameters and information to determine the normal and abnormal threshold and whether the patient’s state is normal or abnormal. However, the invention of claim 1 is a systems claim and teaches the elements of a physiological measuring device, a user interface, and processing unit. It is believed that the prior art still successfully teaches both the limitations of the element and the proper order of the present invention as described below. Paragraph 95 teaches that the steps taught by Gopalakrishnan may be completed in a different order. Steps may be added or deleted. Some of the steps may comprise sub-steps. Many of the steps may be repeated as often as beneficial to the user or subject.
The applicant further argues that Gopalakrishnan’s use of patient's age, gender, weight, blood pressure, medications, behaviors, habits, activities, food consumption, drink consumption, drugs, medical history and other factors to adjust heart health score for healthy or unhealthy and not determining an threshold. It is believed that this successfully teaches the limitations of the claim. Furthermore, Gopalakrishnan teaches in paragraph 61 where the thresholds of the system can be learned. If the threshold can be learned and the user is to input information such as weight, age, sex, 
Regarding the applicants arguments for claim 6, the applicant argues that Ferber does not teach that the abnormal threshold shows whether the physiological state is abnormal, however, in paragraph 80, Ferber does teach the blood metrics being measured and compared to the patient’s health records in the past to determine or detect an abnormal health condition. By using the patient’s medical history and past readings, the current blood metric being compared to history health records must be outside a normal threshold to be determined abnormal. Ferber further teaches a range for the health score to determine the physiological state, or state of health of a patient. Further the applicant argue that Ferber does not teach where the threshold value if determined from the measured physiological information, however, the art teaches where the history health records are used and compared to the current measurements to detect any abnormal health conditions. Paragraph 128 further teaches the system can provide the user with a current health score and a history of measurements and provide recommendations or alerts depending on the current score in relation to the history of measurements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopalakrishnan et al (US PG Pub. 20150164349 A1).
Regarding claim 1, Gopalakrishnan teaches a system of determining physiological state ([0065] Fig 1), comprising: a physiological measuring device configured to measure at least one physiological parameter of a user, wherein the at least one physiological parameter comprises at least one of a heart rate, a heart rate variance, a facial expression feature, a blood pressure, a respiratory rate and a blood oxygen concentration (Paragraph 71 teaches that an ECG signal is recorded and compared to a history of ECG readings and baseline signals; Paragraph 90 teaches a step where a raw ECG waveform is obtained; paragraph 91-92 teaches a step that uses a sensor to measure physiological parameters may include blood pressure, user activity and exercise level, blood oxygenation levels, blood sugar levels, an electrocardiogram, skin hydration); a user interface configured to receive at least one physiological information of the user, wherein the at least one physiological information comprises at least one of a medical history, a medicine record, an alcohol consumption and a fatigue index (Paragraph 74 teaches that various other parameters may be input to determine a diagnosis such as age, gender, weight, blood pressure, medications, behaviors, habits, activities, food consumption, drink consumption, drugs, medical history and other factors that may influence a patient's ECG signal. This data would be used to classify the patient and adjust the range or expected readings for what would be considered a normal or 
  Regarding claim 2, Gopalakrishnan teaches the system in claim 1, wherein the physiological measuring device is a electrocardiograph, and configured to capture and record electrophysiological activities of a heart under a unit of time to generate the at least one physiological parameter ([0057], [0058], (200), (300)). The electrocardiograph electrodes configured to be attached to a user's chest skin ([0109] lines 11-15).
Regarding claim 3, Gopalakrishnan teaches the system in claim 1, wherein the physiological measuring device is a signal conversion module configured to convert a target area image of the user into a Photoplethysmography, a RemotePhotoplethysmography or an imaging PPG ([0050] lines 14-23).
Regarding claim 4, Gopalakrishnan teaches the system in claim 1, further comprising a cloud database coupled to the user interface and the processing unit ([0049], [0077] lines 1-5, (113)), and configured to store the at least one physiological parameter, the at least one physiological information, the at least one normal threshold and the at least one abnormal threshold ([0078] lines 11-20, (412), (414).
Regarding claim 5, Gopalakrishnan teaches the system in claim 4, further comprising a communication device coupled to the processing unit, and configured to connect the processing unit to the cloud database through the Internet, a universal serial bus, WiFi, a third/fourth/fifth generation mobile communication system, Bluetooth, near field communication or a network communication device ([0046] lines 1-5, [0047], (105a), (107a), (109a)).
Regarding claim 7, Gopalakrishnan teaches the system in claim 1, wherein the processing unit determines that the physiological state of the user is normal when the at least one physiological parameter is classified into the at least one normal threshold; and the processing unit determines that the physiological state of the user is abnormal when the at least one physiological parameter is classified into the at least one abnormal threshold ([0072] lines 13-19, [0078] lines 11-20).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopalakrishnan et al (US PG Pub. 20150164349 A1) in view of Ferber et al (U.S. PG Pub. 2018/0085040 A1).
Regarding claim 6, Gopalakrishnan teaches all of the limitations of claim 1, however, fails to teach further comprising a user recognition device coupled to the user interface and the processing unit, and configured to control read and write operations of the processing unit to the user interface through a security technology of a fingerprint recognition, a face recognition, a digital number password, a graphic password.
Ferber teaches a system for measuring biological metrics, comprising a user recognition device coupled to the user interface and the processing unit ([0192] lines 1-5, (1204)), and configured to control read and write operations of the processing unit to the user interface through a security technology of a fingerprint recognition, a face recognition, a digital number password, a graphic password ([0193], [0194])
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teaching of Gopalakrishnan by Ferber, to incorporate a security technology in order to protect the user’s personal information and provide patients a way to authenticate the user’s account.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792